UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-16435 COMMUNITY BANCORP. Vermont 03-0284070 (State of Incorporation) (IRS Employer Identification Number) 4811 US Route 5, Derby, Vermont 05829 (Address of Principal Executive Offices) (zip code) Registrant's Telephone Number:(802) 334-7915 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file for such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes (X)No () Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer () Accelerated filer () Non-accelerated filer (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ()NO(X) At November 13, 2007, there were 4,383,170 shares outstanding of the Corporation's common stock. FORM 10-Q Index Page PART IFINANCIAL INFORMATION Item IFinancial Statements 4 Item 2Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3Quantitative and Qualitative Disclosures About Market Risk 24 Item 4Controls and Procedures 24 PART IIOTHER INFORMATION Item 1Legal Proceedings 24 Item 1ARiskFactors 25 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 4Submission of Matters to a Vote of Security Holders 25 Item 6Exhibits 25 Signatures 27 PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements (Unaudited) The following are the consolidated financial statements for Community Bancorp. and Subsidiary, "the Company". COMMUNITY BANCORP. AND SUBSIDIARY Consolidated Balance Sheets September 30 December 31 September 30 2007 2006 2006 (Unaudited) (Unaudited) Assets Cash and due from banks $ 7,609,332 $ 11,292,831 $ 8,823,425 Federal funds sold and overnight deposits 12,389,462 8,173,779 4,378,201 Total cash and cash equivalents 19,998,794 19,466,610 13,201,626 Securities held-to-maturity (fair value $29,472,000 at 09/30/07, $21,301,000 at 12/31/06, and $30,789,000 at 09/30/06) 29,431,718 21,069,866 30,778,188 Securities available-for-sale 25,074,048 22,612,207 27,495,869 Restricted equity securities, at cost 2,450,150 2,828,250 3,203,350 Loans held-for-sale 982,576 566,300 1,240,998 Loans 255,926,578 268,729,726 265,415,470 Allowance for loan losses (2,321,409 ) (2,267,821 ) (2,279,307 ) Unearned net loan fees (490,826 ) (632,105 ) (671,132 ) Net loans 253,114,343 265,829,800 262,465,031 Bank premises and equipment, net 12,072,266 12,334,024 12,459,780 Accrued interest receivable 1,755,545 1,667,135 1,737,816 Other assets 5,928,109 5,440,350 5,751,305 Total assets $ 350,807,549 $ 351,814,542 $ 358,333,963 Liabilities and Shareholders' Equity Liabilities Deposits: Demand, non-interest bearing $ 50,485,030 $ 47,402,628 $ 48,826,758 NOW and money market accounts 77,204,394 81,402,928 71,803,791 Savings 39,505,522 38,471,441 40,633,051 Time deposits, $100,000 and over 40,455,562 33,835,057 33,178,430 Other time deposits 94,388,283 99,876,140 100,966,555 Total deposits 302,038,791 300,988,194 295,408,585 Federal funds purchased and other borrowed funds 40,000 40,000 15,040,000 Repurchase agreements 14,212,876 17,083,946 14,561,094 Accrued interest and other liabilities 2,653,456 2,971,591 3,303,333 Total liabilities 318,945,123 321,083,731 328,313,012 Shareholders' Equity Common stock - $2.50 par value; 10,000,000 shares authorized at 09/30/07 and 6,000,000 shares authorized at 12/31/06 and 09/30/06; and 4,592,735 shares issued at 09/30/07, 4,339,619 shares issued at 12/31/06, and 4,324,606 shares issued at 09/30/06 11,481,838 10,849,048 10,811,516 Preferred stock, 1,000,000 shares authorized, no shares issued and outstanding 0 0 0 Additional paid-in capital 24,818,896 22,006,492 21,854,354 Retained earnings (accumulated deficit) (1,749,560 ) 760,667 346,873 Accumulated other comprehensive loss (65,971 ) (270,664 ) (377,060 ) Less: treasury stock, at cost; 210,101 shares at 09/30/07, and 209,510 shares at 12/31/06 and 09/30/06 (2,622,777 ) (2,614,732 ) (2,614,732 ) Total shareholders' equity 31,862,426 30,730,811 30,020,951 Total liabilities and shareholders' equity $ 350,807,549 $ 351,814,542 $ 358,333,963 The accompanying notes are an integral part of these consolidated financial statements. COMMUNITY BANCORP. AND SUBSIDIARY Consolidated Statements of Income (Unaudited) For The Third Quarter Ended September 30, 2007 2006 Interest income Interest and fees on loans $ 4,778,687 $ 4,661,390 Interest on debt securities Taxable 215,234 262,517 Tax-exempt 259,404 288,563 Dividends 37,329 45,980 Interest on federal funds sold and overnight deposits 133,350 34,871 Total interest income 5,424,004 5,293,321 Interest expense Interest on deposits 1,957,858 1,716,957 Interest on federal funds purchased and other borrowed funds 63,283 282,817 Interest on repurchase agreements 79,004 79,019 Total interest expense 2,100,145 2,078,793 Net interest income 3,323,859 3,214,528 Provision for loan losses 47,500 37,500 Net interest income after provision 3,276,359 3,177,028 Non-interest income Service fees 350,054 352,661 Other income 760,304 438,748 Total non-interest income 1,110,358 791,409 Non-interest expense Salaries and wages 1,168,792 1,158,325 Employee benefits 477,144 424,615 Occupancy expenses, net 539,202 550,917 Other expenses 1,061,908 927,713 Total non-interest expense 3,247,046 3,061,570 Income before income taxes 1,139,671 906,867 Applicable income taxes 212,499 142,803 Net Income $ 927,172 $ 764,064 Earnings per share $ 0.21 $ 0.18 Weighted average number of common shares used in computing earnings per share 4,372,670 4,310,080 Dividends declared per share $ 0.17 $ 0.16 Book value per share on shares outstanding at September 30, $ 7.27 $ 6.95 All share and per share data for prior periods restated to reflect a 5% stock dividend declared in June 2007. The accompanying notes are an integral part of these consolidated financial statements. COMMUNITY BANCORP. AND SUBSIDIARY Consolidated Statements of Income For the Nine Months Ended September 30, 2007 2006 Interest income Interest and fees on loans $ 14,406,502 $ 13,520,265 Interest on debt securities Taxable 630,478 849,716 Tax-exempt 691,445 795,495 Dividends 126,370 130,399 Interest on federal funds sold and overnight deposits 191,178 60,033 Total interest income 16,045,973 15,355,908 Interest expense Interest on deposits 5,774,457 4,700,719 Interest on federal funds purchased and other borrowed funds 90,642 603,143 Interest on repurchase agreements 240,688 239,327 Total interest expense 6,105,787 5,543,189 Net interest income 9,940,186 9,812,719 Provision for loan losses 122,500 112,500 Net interest income after provision 9,817,686 9,700,219 Non-interest income Service fees 1,031,526 989,006 Other income 1,676,660 1,310,420 Total non-interest income 2,708,186 2,299,426 Non-interest expense Salaries and wages 3,421,779 3,490,338 Employee benefits 1,349,547 1,263,179 Occupancy expenses, net 1,776,935 1,679,889 Other expenses 3,004,450 2,861,614 Total non-interest expense 9,552,711 9,295,020 Income before income taxes 2,973,161 2,704,625 Applicable income taxes 512,850 442,519 Net Income $ 2,460,311 $ 2,262,106 Earnings per share $ 0.57 $ 0.53 Weighted average number of common shares used in computing earnings per share 4,357,565 4,294,492 Dividends declared per share $ 0.50 $ 0.48 Book value per share on shares outstanding at September 30, $ 7.27 $ 6.95 All share and per share data for prior periods restated to reflect a 5% stock dividend declared in June 2007. The accompanying notes are an integral part of these consolidated financial statements. COMMUNITY BANCORP. AND SUBSIDIARY (Unaudited) Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 2006 Cash Flow from Operating Activities: Net Income $ 2,460,311 $ 2,262,106 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and amortization 710,591 655,411 Provision for loan losses 122,500 112,500 Deferred income taxes (34,470 ) (52,608 ) Net gain on sale of loans (226,492 ) (221,559 ) Loss (gain) on sale or disposal of fixed assets 8,415 (818 ) Gain on investment in Trust LLC (104,337 ) (56,195 ) Amortization of bond premium, net 8,301 72,282 Proceeds from sales of loans held for sale 22,295,686 20,935,477 Originations of loans held for sale (22,485,470 ) (20,368,334 ) (Decrease) increase in taxes payable (202,680 ) 195,127 (Increase) decrease in interest receivable (88,410 ) 51,435 Increase in mortgage servicing rights (90,643 ) (108,351 ) Increase in other assets (366,050 ) (395,998 ) Amortization of limited partnerships 292,530 254,268 Decrease in unamortized loan fees (141,279 ) (12,974 ) (Decrease) increase in interest payable (49,183 ) 142,972 Increase in accrued expenses 88,396 107,263 Increase in other liabilities 22,037 127,330 Net cash provided by operating activities 2,219,753 3,699,334 Cash Flows from Investing Activities: Investments - held to maturity Maturities and paydowns 17,709,462 29,304,142 Purchases (26,071,314 ) (31,690,664 ) Investments - available for sale Sales and maturities 3,000,000 10,000,000 Purchases (5,160,000 ) (1,000,000 ) Proceeds from sale of restricted equity securities 378,100 48,800 Decrease in limited partnership contributions payable (236,094 ) (298,632 ) Investments in limited partnership (264,800 ) (2,993 ) Decrease (increase) in loans, net 12,686,366 (14,864,071 ) Capital expenditures, net (457,248 ) (1,497,255 ) Recoveries of loans charged off 47,870 49,176 Net cash provided by (used in) investing activities 1,632,342 (9,951,497 ) Cash Flows from Financing Activities: Net decrease in demand, NOW, money market and savings accounts (82,051 ) (29,945,770 ) Net increase in time deposits 1,132,648 31,041,944 Net decrease in repurchase agreements (2,871,070 ) (2,786,046 ) Net decrease in short-term borrowings 0 (2,000,000 ) Advances on long-term borrowings 0 20,000,000 Repayments on long-term borrowings 0 (13,000,000 ) Payments to acquire treasury stock (8,045 ) (11 ) Dividends paid (1,491,393 ) (1,431,267 ) Net cash (used in) provided by financing activities (3,319,911 ) 1,878,850 Net increase (decrease) in cash and cash equivalents 532,184 (4,373,313 ) Cash and cash equivalents: Beginning 19,466,610 17,574,939 Ending $ 19,998,794 $ 13,201,626 Supplemental Schedule of Cash Paid During the Period Interest $ 6,154,970 $ 5,400,217 Income taxes $ 750,000 $ 300,000 Supplemental Schedule of Noncash Investing and Financing Activities: Change in unrealized loss on securities available-for-sale $ 310,142 $ 113,725 Dividends Paid Dividends declared $ 2,149,218 $ 2,081,216 Increase in dividends payable attributable to dividends declared (42,872 ) (5,015 ) Dividends reinvested (614,953 ) (644,934 ) $ 1,491,393 $ 1,431,267 Stock Dividends $ 2,821,320 $ 0 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1.BASIS OF PRESENTATION AND CONSOLIDATION The interim consolidated financial statements of Community Bancorp. and Subsidiary are unaudited.All significant intercompany balances and transactions have been eliminated in consolidation.In the opinion of management, all adjustments necessary for fair presentation of the financial condition and results of operations of the Company contained herein have been made.The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2006 contained in the Company's Annual Report on Form 10-K. NOTE 2.5% STOCK DIVIDEND In June 2007, the Company declared a 5% stock dividend payable August 15, 2007 to shareholders of record as of July 15, 2007.As a result of this stock dividend, all per share data and weighted average number of shares for prior periods have been restated.An accrual of $2,801,082, representing the estimated dollar value of the stock dividend, was recorded in the second quarter to Shareholders’ Equity, resulting in a shift from Retained Earnings to Accumulated Deficit on the Balance Sheet.The actual amount of the 5% stock dividend was $2,821,320 (valued on August 15, 2007, the dividend payment date), and was reflected in an adjusting entry to Retained Earnings during the third quarter. NOTE 3.RECENT ACCOUNTING DEVELOPMENTS In March 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 156, “Accounting for Servicing of Financial Assets-an Amendment to FASB Statement No. 140”. SFAS No. 156 requires mortgage servicing rights associated with loans originated and sold, where servicing is retained, to be initially capitalized at fair value and subsequently accounted for using the “fair value method” or the “amortization method”. The Company is using the amortization method for subsequent reporting. Mortgage servicing rights are evaluated for impairment based upon the fair value of the rights as compared to amortized cost. The Company implemented changes to its valuation analysis, with the assistance of a specialized valuation consulting firm, during the first quarter of 2007.The model used to value the mortgage servicing rights utilizes prepayment assumptions based on the Bond Market Association prepayment survey.The discount rate applied is at the lower end of the observed industry range.Other assumptions include delinquency rates, servicing cost inflation, and annual unit loan cost.All assumptions are adjusted periodically to reflect current circumstances.SFAS No. 156 was effective January 1, 2007. Implementation of SFAS No. 156 did not have a material effect on the financial statements of the Company. In September 2006, FASB issued SFAS No 157, “Fair Value Measurements” which provides enhanced guidance for using fair value to measure assets and liabilities.This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute.Accordingly, this Statement does not require any new fair value measurements.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.Although SFAS No. 157 will not have any impact on the financial statements of the Company in the current year, it could impact the footnotes to the financial statements in the future. In February 2007, FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”, which gives entities the option to measure eligible financial assets and financial liabilities at fair value on an instrument by instrument basis. The election to use the fair value option is available when an entity first recognizes a financial asset or financial liability. Subsequent changes in fair value must be recorded in earnings. SFAS No. 159 contains provisions to apply the fair value option to existing eligible financial instruments at the date of adoption. This statement is effective as of the beginning of an entity’s first fiscal year after November 15, 2007, with provisions for early adoption.The Company did not apply the fair value option to any financial instruments; therefore, SFAS No. 159 has not had any impact on the financial statements. In November 2007, the Securities and Exchange Commission (SEC) issued Staff Accounting Bulletin (SAB) No. 109, Written Loan Commitments Recorded at Fair Value Through Earnings in which the SEC Staff expresses its views concerning written loan commitments accounted for as derivatives or at fair value through earnings, as permitted by SFAS No. 159. It is the Staff's position that expected net future cash flows from servicing a loan should be included in the fair value measurement of a loan commitment when it qualifies for derivative accounting under SFAS No. 133 or at fair value through earnings, as permitted by SFAS No. 159. Implementation of SAB No. 109 is not expected to have a material effect on the financial condition or results of operations of the Company. NOTE 4. INCOME TAXES In July 2006, FASB issued Financial Accounting Standards Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109” (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with FASB Statement No.109, “Accounting for Income Taxes.” FIN 48 prescribes a recognition threshold of more-likely-than-not, and a measurement attribute for all tax positions taken or expected to be taken on a tax return, in order for those tax positions to be recognized in the financial statements. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures and transitions. Effective January 1, 2007, the Company adopted FIN 48. The implementation of FIN 48 did not have a material impact on the Company’s financial statements. The Company’s income tax returns for the years ended December 31, 2003, 2004, 2005 and 2006 are open to audit under the statute of limitations by the Internal Revenue Service.The Company’s policy is to record interest and penalties related to uncertain tax positions as part of its provision for income taxes. The Company had no penalties and interest recorded for the nine months ended September 30, 2006.A late estimated tax payment for the first quarter of 2006 resulted in penalty and interest of $15,208 which is reflected in the provision for income taxes for 2007. NOTE 5.EARNINGS PER SHARE Earnings per common share amounts are computed based on the weighted average number of shares of common stock issued during the period (retroactively adjusted for stock splits and stock dividends) and reduced for shares held in Treasury. NOTE 6.COMPREHENSIVE INCOME Accounting principles generally require recognized revenue, expenses, gains, and losses to be included in net income.Certain changes in assets and liabilities, such as the after-tax effect of unrealized gains and losses on available-for-sale securities, are not reflected in the statement of income, but the cumulative effect of such items from period-to-period is reflected as a separate component of the equity section of the balance sheet (accumulated other comprehensive income or loss).Other comprehensive income or loss, along with net income, comprises the Company's total comprehensive income. The Company's total comprehensive income for the comparison periods is calculated as follows: For the third quarter ended September 30, 2007 2006 Net income $ 927,172 $ 764,064 Other comprehensive income, net of tax: Unrealized holding gain on available-for-sale securities arising during the period 221,604 271,848 Tax effect (75,345 ) (92,428 ) Other comprehensive income, net of tax 146,259 179,420 Total comprehensive income $ 1,073,431 $ 943,484 For the nine months ended September 30, 2007 2006 Net income $ 2,460,311 $ 2,262,106 Other comprehensive income, net of tax: Unrealized holding gainson available-for-sale securities arising during the period 310,142 113,725 Tax effect (105,448 ) (38,667 ) Other comprehensive income, net of tax 204,694 75,058 Total comprehensive income $ 2,665,005 $ 2,337,164 NOTE 7.MERGER AGREEMENT On August 1, 2007, the Company entered into an agreement to acquire LyndonBank, a Vermont-chartered commercial bank headquartered in Lyndonville, Vermont (“LyndonBank”), for approximately $26.7 million in cash.As of June 30, 2007, LyndonBank had approximately $159.6 million in total assets, $124.8 million in deposits and $109.8 million in net loans.Under the terms of the agreement, LyndonBank will be merged into the Company’s wholly-owned subsidiary, Community National Bank, with each of the 1,058,131.6 shares of LyndonBank’s outstanding common stock converted into the right to receive a cash payment of $25.25.The Boards of Directors of the Company, Community National Bank and LyndonBank have each approved the agreement.Completion of the merger is subject to the approval of the LyndonBank shareholders, as well as to receipt of all required regulatory approvals and satisfaction of other customary conditions.On November 7, 2007, at a special meeting of LyndonBank shareholders, the merger was approved by the affirmative vote of 80.6% of the shares outstanding.Immediately following consummation of the merger, Community National Bank intends to sell the Vergennes branch of LyndonBank to the National Bank of Middlebury.As of August 31, 2007, there were approximately $9.1 million in deposits booked at that branch.The merger and branch sale are expected to close at or near the end of calendar year 2007. NOTE 8.SUBSEQUENT EVENT On October 31, 2007, the Company completed a $12.5 million trust preferred securities financing.The Company intends to use the net proceeds from the financing to provide a portion of the funding for the LyndonBank acquisition.The trust preferred securities were issued by a newly established subsidiary of the Company, CMTV Statutory Trust I, a Delaware statutory business trust (the “Trust”) to a pooling vehicle sponsored by FTN Financial Capital Markets and Keefe, Bruyette & Woods, Inc.The Trust was formed for the purpose of effecting the financing, and all of its voting securities are held by the Company.The proceeds from the trust’s sale of its non voting capital securities were loaned to the Company by the trust under deeply subordinated debentures issued to the Trust.These hybrid securities will qualify as Tier 1 regulatory capital up to applicable regulatory limits, and interest payments on the debentures are expected to be deductible for tax purposes.The trust preferred securities will bear a fixed rate of interest of 7.56% per year for the first five years, followed by a floating rate, adjusted quarterly, equal to the three-month London Interbank Offered Rate (“LIBOR”) plus 2.85%.The securities are redeemable at par by the Company in whole or in part after five years, or earlier under certain circumstances. ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS for the Period Ended September 30, 2007 FORWARD-LOOKING STATEMENTS The Company's Management's Discussion and Analysis of Financial Condition and Results of Operations may contain certain forward-looking statements about the Company's operations, financial condition and business. When used therein, the words "believes," "expects," "anticipates," "intends," "estimates," "plans," "predicts," or similar expressions, indicate that management of the Company is making forward-looking statements. Forward-looking statements are not guarantees of future performance.They necessarily involve risks, uncertainties and assumptions.Future results of the Company may differ materially from those expressed in these forward-looking statements.Examples of forward looking statements contained in this discussion include, but are not limited to, management’s expectations as to future asset growth, income trends, results of operations and other matters reflected in the Overview section, estimated contingent liability related to the Company's participation in the Federal Home Loan Bank (FHLB) Mortgage Partnership Finance (MPF) program, assumptions made within the asset/liability management process, and management's expectations as to the future interest rate environment and the Company's related liquidity level. Although these statements are based on management's current expectations and estimates, many of the factors that could influence or determine actual results are unpredictable and not within the Company's control.Readers are cautioned not to place undue reliance on such statements as they speak only as of the date they are made.The Company claims the protection of the safe harbor for forward-looking statements provided in the Private Securities Litigation Reform Act of 1995. Factors that may cause actual results to differ materially from those contemplated by these forward-looking statements include, among others, the following possibilities: (1) competitive pressures increase among financial services providers in the Company's northern New England market area or in the financial services industry generally, including competitive pressures from nonbank financial service providers, from increasing consolidation and integration of financial service providers, and from changes in technology and delivery systems, which erode the competitive advantage of in-market branch facilities; (2) interest rates change in such a way as to reduce the Company's margins; (3) general economic or monetary conditions, either nationally or regionally, are less favorable than expected, resulting in a deterioration in credit quality or a diminished demand for the Company's products and services; and (4) changes in laws or government rules, or the way in which courts interpret those laws or rules, adversely affect the Company's business. OVERVIEW The Company’s total assets increased during the third quarter by $16.5 million, or approximately 5.0% to $350.8 million at September 30, 2007.After a seasonal decline in assets at the end of the second quarter due to the many municipal loans that mature, total assets have increased as new municipal loans were booked during the first weeks of the third quarter.Although assets have increased during this quarter, total assets are still below 2006 levels.This contraction is mainly due to a decrease in the loan portfolio from a lack of demand for commercial and residential real estate loans.This decline reflects a nationwide pattern in the banking industry due to an unsettled economy and the fall out of the sub-prime lending activity.The Company has not offered any deeply discounted adjustable rate mortgages, nor engaged in any other form of sub-prime lending practices.Therefore, the Company should not be adversely affected by the sub-prime lending fiasco beyond the weakened real estate market.Total deposits increased $21.5 million, or 7.7% since the end of June.Municipal accounts contributed $13.2 million, or 61.4% to the increase during the quarter.With no borrowed funds to pay off and loan demand weak, the cash flow was utilized by increasing the available for sale securities portfolio by $2.16 million and the remainder invested in overnight funds. The Company’s net income for the third quarter of 2007 was $927,172 or $0.21 per share, compared to $764,064, or $0.18 per share for the same period in 2006.Net interest income for the third quarter of 2007, after a provision for loan loss of $47,500, was $3,276,359.This is $99,331 more than the same quarter in 2006, an increase of 3.13% between quarters.Total interest income for the third quarter of 2007 was 2.47% higher than total interest income for the third quarter in 2006, while total interest expense for the quarter rose 1.03% over the total interest expense for the third quarter in 2006.The increase in overnight investments contributed to the increase in interest income.The absence of borrowed funds during the quarter helped to offset the effect of increases in yields on the certificate of deposit and money market accounts.The recent decrease in the overnight funds rate had an immediate negative impact on the interest the Company earns on overnight investments. During the third quarter, the Company sold its $1.65 million credit card portfolio to the Bankers’ Bank of Atlanta, Georgia.The decision came from the desire to offer a more competitive product to the customer.Through the Bankers’ Bank, the customer will have a product that is priced more competitively and with a variety of options that the Company was not able to offer previously.The portfolio was sold at an 18% premium which, after related expenses, resulted in a gain of $257,836.This one-time gain contributed significantly to the increase of non-interest income for the third quarter of 2007 over the third quarter of 2006. Non-interest income for the quarter was $1.11 million, which was $318,949, or 40% greater than the third quarter last year.Without the one-time gain from the sale of the credit card portfolio, the increase would have been $24,958.Non-interest expenses were $185,476 greater for the third quarter of 2007 compared to the same quarter last year.Most increases were normal increases in the cost of doing business; however, contributing to the increase in expenses was an increase in employee benefits due to increases in the cost of the Company’s health insurance program and the consulting fees associated with the implementation of Section 404 of Sarbanes Oxley. On August 2, 2007, the Company announced plans to acquire LyndonBank, formerly Lyndon Savings Bank and Trust Company.LyndonBank is a $159.6 million community bank based in Lyndonville, VT.It currently has seven offices, four in Orleans and Caledonia Counties, and the others in Franklin, Lamoille and Addison Counties.A subsequent announcement on October 4, 2007 stated the Company intends to sell the Vergennes branch in Addison County to the National Bank of Middlebury.Under the proposed terms, Middlebury will assume all of the deposits booked at LyndonBank’s Vergennes branch (approximately $9.1 million as of August 31, 2007) and will purchase certain branch loans and fixed assets, including the real estate.These transactions are intended to close at or near year end, 2007, subject to regulatory approval and to LyndonBank shareholder approval.On November 7, 2007, at a special meeting of LyndonBank shareholders, the merger was approved by the affirmative vote of 80.6% of the shares outstanding.It is expected that the combined institution will have approximately $500 million in assets, which would make it the 5th largest bank based in Vermont. On October 31, 2007, the Company completed a $12.5 million trust preferred securities financing for the purpose of funding a portion of the merger consideration for the LyndonBank acquisition.The trust preferred securities were issued by a newly established subsidiary of the Company, CMTV Statutory Trust I, a Delaware statutory business trust, to a pooling vehicle sponsored by FTN Financial Capital Markets and Keefe, Bruyette & Woods, Inc.The proceeds of that sale were loaned to the Company under deeply subordinated debentures issued by the Company to the trust.The trust preferred securities, which are expected to qualify as Tier I capital for regulatory purposes up to applicable regulatory limitations, will bear a fixed rate of interest of 7.56% per year for the first five years, followed by a floating rate, adjusted quarterly, equal to the three-month London Interbank Offered Rate (“LIBOR”) plus 2.85% and are redeemable at par by the Company in whole or in part after five years, or earlier under certain circumstances.Interest payments on the debentures are expected to be deductible for tax purposes. The following pages describe our third quarter financial results in much more detail. Please take the time to read them to more fully understand the nine months ended September 30, 2007 in relation to the 2006 comparison periods.The discussion below should be read in conjunction with the Consolidated Financial Statements of the Company and related notes included in this report and with the Company's Annual Report on Form 10-K for the year ended December 31, 2006.This report includes forward-looking statements within the meaning of the Securities and Exchange Act of 1934 (the "Exchange Act"). CRITICAL ACCOUNTING POLICIES The Company’s consolidated financial statements are prepared according to accounting principles generally accepted in the United States of America.The preparation of such financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosure of contingent assets and liabilities in the consolidated financial statements and related notes.The Securities and Exchange Commission (SEC) has defined a company’s critical accounting policies as the ones that are most important to the portrayal of the Company’s financial condition and results of operations, and which require the Company to make its most difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain.Because of the significance of these estimates and assumptions, there is a high likelihood that materially different amounts would be reported for the Company under different conditions or using different assumptions or estimates. Allowance for Loan Losses - Management evaluates on an ongoing basis its judgment as to which policies are considered to be critical. Management believes that the calculation of the allowance for loan losses (ALL) is a critical accounting policy that requires the most significant judgments and estimates used in the preparation of its consolidated financial statements.In estimating the ALL, management considers historical experience as well as other factors including the effect of changes in the local real estate market on collateral values, current economic indicators and their probable impact on borrowers and changes in delinquent, non-performing or impaired loans.Management’s estimates used in calculating the ALL may increase or decrease based on changes in these factors, which in turn will affect the amount of the Company’s provision for loan losses charged against current period income.Actual results could differ significantly from these estimates under different assumptions, judgments or conditions. Other-Than-Temporary Impairment of Securities - Companies are required to perform periodic reviews of individual securities in their investment portfolios to determine whether decline in the value of a security is other than temporary. A review of other-than-temporary impairment requires companies to make certain judgments regarding the materiality of the decline, its effect on the financial statements and the probability, extent and timing of a valuation recovery and the company’s intent and ability to hold the security. Pursuant to these requirements, management assesses valuation declines to determine the extent to which such changes are attributable to fundamental factors specific to the issuer, such as financial condition, business prospects or other factors or market-related factors, such as interest rates. Declines in the fair value of securities below their cost that are deemed to be other than temporary are recorded in earnings as realized losses. Mortgage Servicing Rights - As required by SFAS No. 156, “Accounting for Servicing of Financial Assets-an Amendment to FASB Statement No. 140”, mortgage servicing rights associated with loans originated and sold, where servicing is retained, are initially capitalized at fair value and included in other assets in the consolidated balance sheet. Mortgage servicing rights are amortized into non-interest income in proportion to, and over the period of, estimated future net servicing income of the underlying financial assets.The value of capitalized servicing rights represents the present value of the future servicing fees arising from the right to service loans in the portfolio. The carrying value of the mortgage servicing rights is periodically reviewed for impairment based on a determination of fair value and impairment, if any, is recognized through a valuation allowance and is recorded as amortization of other assets.Critical accounting policies for mortgage servicing rights relate to the initial valuation and subsequent impairment tests. The methodology used to determine the valuation of mortgage servicing rights requires the development and use of a number of estimates, including anticipated principal amortization and prepayments of that principal balance. Events that may significantly affect the estimates used are changes in interest rates and the payment performance of the underlying loans.The Company implemented changes to its valuation analysis, with the assistance of a specialized valuation consulting firm during the first quarter of 2007.The model used to value the mortgage servicing rights utilizes prepayment assumptions based on the Bond Market Association prepayment survey.The discount rate applied is at the lower end of the observed industry range.Other assumptions include delinquency rates, servicing cost inflation, and annual unit loan cost.All assumptions are adjusted periodically to reflect current circumstances.Implementation of SFAS No. 156 did not have a material effect on the financial statements of the Company. Other Real Estate Owned - Occasionally, the Company acquires property in connection with foreclosures or in satisfaction of debt previously contracted.To determine the value of property acquired in foreclosure, management often obtains independent appraisals for significant properties.Because the extent of any recovery on these loans depends largely on the amount the Company is able to realize upon liquidation of the underlying collateral, the recovery of a substantial portion of the carrying amount of foreclosed real estate is susceptible to changes in local market conditions.The amount of the change that is reasonably possible cannot be estimated.In addition, regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for losses on loans and foreclosed real estate.Such agencies may require the Company to recognize additions to the allowances based on their judgments about information available to them at the time of their examination. Management utilizes numerous techniques to estimate the carrying value of various assets held by the Company, including, but not limited to, property, plant and equipment, and deferred taxes. The assumptions considered in making these estimates are based on historical experience and on various other factors that are believed by management to be reasonable under the circumstances.Management acknowledges that the use of different estimates or assumptions could produce different estimates of carrying values. RESULTS OF OPERATIONS The Company’s net income for the third quarter of 2007 was $927,172, representing an increase of $163,108, or 21.4% over net income of $764,064 for the third quarter of 2006. This resulted in earnings per share of $0.21 and $0.18, respectively, for the third quarter of 2007 and 2006.Core earnings (net interest income) for the third quarter of 2007 increased by $109,331, or 3.4% over the third quarter of 2006.Interest income on loans, the major component of interest income, increased $117,297, or 2.5%, while interest income on investments decreased $85,093, or 14.3% in total. Interest expense on deposits, the major component of interest expense, increased $240,901, or approximately 14.0%, between periods but was partially offset by a decrease of $219,534, or 77.6%, in interest expense on federal funds purchased and other borrowed funds. Net income for the first nine months of 2007 was $2.5 million, representing an increase of $198,205 or 8.8% over net income of $2.3 million for the first nine months of 2006. Core earnings for the first nine months increased by $127,467 or 1.3% from $9.8 million at September 30, 2006 to $9.9 million as of September 30, 2007. Interest income on loans increased $886,237, or 6.6%, while investment income decreased $327,317 or 18.4% between periods. Interest expense on deposits increased by $1.1 million, or by 22.8%, but was partially offset by a decrease of $512,501, or 85.0%, in interest expense on federal funds purchased and other borrowed funds.The Company’s average volume of overnight deposits was higher in both the third quarter and first nine months of 2007 compared to the same periods of 2006, and the average volume of federal funds purchased and other borrowed funds was lower in 2007 than 2006, contributing to the increase in core earnings.The one-time gain of $257,836 from the sale of the Company’s credit card portfolio helped to boost non-interest income in both comparison periods. Return on average assets (ROA), which is net income divided by average total assets, measures how effectively a corporation uses its assets to produce earnings.Return on average equity (ROE), which is net income divided by average shareholders' equity, measures how effectively a corporation uses its equity capital to produce earnings.ROA and ROE were higher in 2007 compared to 2006.The following table shows these ratios annualized for the comparison periods. For the third quarter ended September 30, 2007 2006 Return on Average Assets 1.03% .86% Return on Average Equity 11.66% 10.18% For the nine months ended September 30, 2007 2006 Return on Average Assets .93% .86% Return on Average Equity 10.82% 10.28% INTEREST INCOME LESS INTEREST EXPENSE (NET INTEREST INCOME) Net interest income, the difference between interest income and interest expense, represents the largest portion of the Company's earnings, and is affected by the volume, mix, and rate sensitivity of earning assets and interest bearing liabilities, market interest rates and the amount of non-interest bearing funds which support earning assets.The three tables below provide a visual comparison of the consolidated figures, and are stated on a tax equivalent basis assuming a federal tax rate of 34%.The Company’s corporate tax rate is 34%, therefore, to equalize tax-free and taxable income in the comparison, we must divide the tax-free income by 66%, with the result that every tax-free dollar is equal to $1.52 in taxable income. Tax-exempt income is derived from our municipal investments, which comprise the held-to-maturity portfolio.Although the balance sheets indicate a decrease of $1.4 million in these investments from year to year, the average volume has decreased approximately $6.1 million from year to year, resulting in a decrease of $157,650 in interest income, and a related reduction of $53,600 in the tax effect of exempt interest income between periods.The following table shows the reconciliation between reported net interest income and tax equivalent, net interest income for the nine month comparison periods of 2007 and 2006: For the nine months ended September 30, 2007 2006 Net interest income as presented $ 9,940,186 $ 9,812,719 Effect of tax-exempt income 356,199 409,799 Net interest income, tax equivalent $ 10,296,385 $ 10,222,518 AVERAGE BALANCES AND INTEREST RATES The table below presents average earning assets and average interest-bearing liabilities supporting earning assets.Interest income (excluding interest on non-accrual loans) and interest expense are both expressed on a tax equivalent basis, both in dollars and as a rate/yield for the 2007 and 2006 comparison periods.Loans are stated before deduction of non-accrual loans, unearned discount and allowance for loan losses. For the Nine Months Ended September 30, 2007 2006 Average Income/ Rate/ Average Income/ Rate/ Balance Expense Yield Balance Expense Yield EARNING ASSETS Loans (gross) $ 265,366,409 $ 14,406,502 7.26 % 262,198,237 13,520,265 6.89 % Taxable Investment Securities 21,882,922 630,477 3.85 % 31,901,030 849,716 3.56 % Tax Exempt Investment Securities 22,309,646 1,047,645 6.28 % 28,408,056 1,205,295 5.67 % Federal Funds Sold 0 0 0.00 % 351,190 10,458 3.98 % Sweep Accounts 4,948,974 191,178 5.16 % 1,377,695 49,575 4.81 % Other Investments 2,370,985 126,370 7.13 % 3,227,293 130,399 5.40 % TOTAL $ 316,878,936 $ 16,402,172 6.92 % 327,463,501 15,765,708 6.44 % INTEREST BEARING LIABILITIES Savings Deposits $ 39,401,552 $ 102,845 0.35 % 45,007,831 117,430 0.35 % NOW & Money Market Funds 71,331,482 1,367,627 2.56 % 78,572,070 1,195,144 2.03 % Time Deposits 132,389,714 4,303,985 4.35 % 117,776,384 3,388,145 3.85 % Federal Funds Purchased and Other Borrowed Funds 2,223,615 90,642 5.45 % 15,559,247 603,144 5.18 % Repurchase Agreements 14,489,925 240,688 2.22 % 15,753,227 239,327 2.03 % TOTAL $ 259,836,288 $ 6,105,787 3.14 % $ 272,668,759 $ 5,543,190 2.72 % Net Interest Income $ 10,296,385 $ 10,222,518 Net Interest Spread(1) 3.78 % 3.72 % Interest Margin(2) 4.34 % 4.17 % (1)Net interest spread is the difference between the yield on earning assets and the rate paid on interest bearing liabilities. (2)Interest margin is net interest income divided by average earning assets. The average volume of earning assets for the first nine months of 2007 decreased $10.6 million, or 3.2% compared to the same period of 2006, while average yield increased 48 basis points.A decrease in average volume of just under $17.0 million in the investment portfolio contributed to the overall decrease in average volume of earning assets.Interest earned on the loan portfolio comprised approximately 87.8% of total interest income for the first nine months of 2007 and 85.8% for the 2006 comparison period.This increase is attributable to an increase in interest rates through repricing of loans in the Company’s adjustable rate portfolio and an increase in the average volume of overnight funds in the sweep accounts of $3.6 million, which also notes an increase of 35 basis points in average yield.During 2007, the rate earned on the Company’s sweep accounts has generally been more favorable than the overnight Federal Funds Sold, accounting for the zero balance in that category in 2007. In comparison, the average volume of interest bearing liabilities for the first nine months of 2007 decreased approximately $12.8 million, or 4.7% over the 2006 comparison period, while the average rate paid on these accounts increased 42 basis points.The average volume of time deposits increased $14.6 million, or 12.4%, and the interest paid on time deposits, which comprises 70.5% and 61.1%, respectively, of total interest expense for the 2007 and 2006 comparison periods, increased $915,840, or just over 27.0%.These increases between periods reflect a shift from the lower yielding deposit accounts to higher cost time deposits resulting in part from the Company’s offer of various CD specials at competitive rates.This increase was offset by decreases in all other volumes of interest bearing liabilities, with the largest decrease, amounting to $13.3 million or 85.7%, coming from federal funds purchased and other borrowed funds.The Company was able to payoff all its short-term borrowings before year end 2006, and has had minimal short-term borrowings in 2007, all of which were paid off by September 30, 2007.Year-to-date, the increase in the average rate paid on interest-bearing liabilities was six basis points lower than the increase in the average yield earned on interest-earning assets, helping to ease slightly the pressure on the Company’s net interest spread, resulting in a spread of 3.78%, up from 3.72%for first nine months of 2006. CHANGES IN INTEREST INCOME AND INTEREST EXPENSE The following table summarizes the variances in interest income and interest expense on a fully tax-equivalent basis for the first nine months of 2007 and 2006 resulting from volume changes in average assets and average liabilities and fluctuations in rates earned and paid. Variance Variance RATE / VOLUME Due to Due to Total Rate(1) Volume(1) Variance INCOME EARNING ASSETS Loans (2) 722,970 163,267 886,237 Taxable Investment Securities (27,975 ) (191,264 ) (219,239 ) Tax Exempt Investment Securities 32,266 (189,916 ) (157,650 ) Federal Funds Sold (10,458 ) 0 (10,458 ) Sweep Account 13,122 128,481 141,603 Other Investments 26,247 (30,276 ) (4,029 ) Total Interest Earnings 756,172 (119,708 ) 636,464 INTEREST BEARING LIABILITIES Savings Deposits (4,855 ) (9,730 ) (14,585 ) NOW & Money Market Funds 264,401 (91,918 ) 172,483 Time Deposits 495,036 420,804 915,840 Other Borrowed Funds (152,093 ) (360,409 ) (512,502 ) Repurchase Agreements 15,268 (13,907 ) 1,361 Total Interest Expense 617,757 (55,160 ) 562,597 Changes in Net Interest Income 138,415 (64,548 ) 73,867 (1) Items which have shown a year-to-year increase in volume have variances allocated as follows: Variance due to rate Change in rate x new volume Variance due to volume Change in volume x old rate Items which have shown a year-to-year decrease in volume have variances allocated as follows: Variance due to rate Change in rate x old volume Variances due to volume Change in volume x new rate (2) Loans are stated before deduction of unearned discount and allowances for loan losses.The principal balances of non-accrual loans is included in calculations of the yield on loans, while the interest on these non-performing assets is excluded. NON-INTEREST INCOME AND NON-INTEREST EXPENSE Non-interest income increased $318,949, or 40.3% for the third quarter of 2007 compared to the third quarter of 2006, from $791,409 to $1.1 million.The Company sold its credit card portfolio during the third quarter of 2007, resulting in a one-time gain after expenses of $257,836, which accounted for most of the increase in non-interest income for this time period.Non-interest income increased $408,760 or 17.8% for the first nine months of 2007 compared to the first nine months of 2006.ATM and Debit Card related fees account for a portion of the increase, with an increase of $55,836, or 15.8% for the first nine months of 2007 compared to 2006.Income from assets held under the Company’s Supplemental Employee Retirement Plan (SERP), which is stock market driven, increased $62,186 from $19,234 to $81,420 as a result of the stock market activity during the first nine months of 2007. Non-interest expense increased $185,476, or 6.1% for the third quarter of 2007 compared to 2006.Non-interest expense for the first nine months of 2007 increased $257,691, or 2.8% from $9.3 million for the first nine months of 2006 to $9.6 million for the first nine months of 2007.Salaries and wages decreased $68,559 or 2.0% for the first nine months of 2007 compared to the same period in 2006.Higher accruals in 2006 for salaries and wages compared to 2007 was a major factor for the decrease, but were adjusted later in the year due to attrition and the consolidation of some positions. Employee benefits increased $52,529, or 12.4%, for the third quarter of 2007 compared to 2006, and an increase of $86,368 or 6.8% is noted for the first nine months of 2007 compared to the same period in 2006, due in part to an increase in the health care costs for the Company’s health insurance program.Other expenses increased $134,195, or 14.5% for the third quarter of 2007 compared to the third quarter of 2006, and an increase of $142,836, or 5.0% is noted for the first nine months of 2007 compared to the first nine months of 2006.Outside service fees associated with the implementation of SOX 404 amounted to $67,329 for the third quarter of 2007 and $113,216 for the first nine months of 2007, contributing to the increase for both comparison periods.Legal and audit fees increased for both comparison periods, with a combined increase of $16,163, or 19.8% for the third quarter of 2007 compared to the third quarter of 2006, and an increase of $26,021, or 10.5% for the first nine months of 2007 compared to the same period in 2006. Management monitors all components of other non-interest expenses; however, a quarterly review is performed to assure that the accruals for these expenses are accurate.This helps alleviate the need to make significant adjustments to these accounts that in turn affect the net income of the Company. APPLICABLE INCOME TAXES Provisions for income taxes increased in both comparison periods with increases of $69,696, or 48.8% for the third quarter of 2007 compared to the same quarter of 2006, and $70,331, or 15.9% for the first nine months of 2007 compared to the same period in 2007.These increases are consistent with the increase in income before income taxes. CHANGES IN FINANCIAL CONDITION The following table reflects the composition of the Company's major categories of assets and liabilities as a percent of total assets as of the dates indicated: ASSETS September 30, 2007 December 31, 2006 September 30, 2006 Loans (gross)* $ 256,909,154 73.23 % $ 269,296,026 76.54 % $ 266,656,468 74.42 % Available for Sale Securities 25,074,048 7.15 % 22,612,207 6.43 % 27,495,869 7.67 % Held to Maturity Securities 29,431,718 8.39 % 21,069,866 5.99 % 30,778,188 8.59 % *includes loans held for sale LIABILITIES Time Deposits $ 134,843,845 38.44 % $ 133,711,197 38.01 % $ 134,144,985 37.44 % Savings Deposits 39,505,522 11.26 % 38,471,441 10.94 % 40,633,051 11.34 % Demand Deposits 50,485,030 14.39 % 47,402,628 13.47 % 48,826,758 13.63 % NOW & Money Market Funds 77,204,394 22.01 % 81,402,928 23.14 % 71,803,791 20.04 % The Company's loan portfolio decreased $12.4 million, or 4.6% from December 31, 2006 to September 30, 2007, and decrease $9.7 million, or 3.7%, from September 30, 2006 to September 30, 2007.Weaker residential mortgage loan activity, along with a decrease in the Company’s commercial loan portfolio accounts for the decrease over the past year.The Company purchased $4.2 million in available-for-sale investments during the third quarter of 2007, so despite maturities during the year, an increase of $2.5 million, or 10.9% is noted from December 31, 2006 to September 30, 2007.As of September 30, 2007, the Company’s held-to-maturity investment portfolio increased $8.4 million or 39.7% from December 31, 2006, but was $1.4 million, or 4.4% under the September 30, 2006 balance of $30.8 million.Moderate changes in balances are noted in time, savings and demand deposit accounts, while NOW
